                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

SARAH JONES,                                  )
                                              )
                Plaintiff,                    )
                                              )
         vs.                                  )       Case No. 6:19-cv0-03209-MDH
                                              )
MHM SUPPORT SERVICES,                         )
                                              )
                Defendant.                    )


                         ORDER OF DISMISSAL WITH PREJUDICE

         Before the Court is the parties’ Stipulation for Dismissal With Prejudice (Doc. 15). The

parties stipulate that the matter should be dismissed with prejudice, each party to bear their own

costs.


         WHEREFORE, the Court GRANTS the parties’ Stipulation of Dismissal With Prejudice

and hereby dismisses this case in its entirety with prejudice with each party to bear their own

costs.


         IT IS SO ORDERED.
DATED:          February 13, 2015
                                                       /s/ Douglas Harpool________________
                                                         DOUGLAS HARPOOL
                                                      UNITED STATES DISTRICT JUDGE




                                                  1

          Case 6:19-cv-03209-MDH Document 16 Filed 11/18/19 Page 1 of 1
